Citation Nr: 1428170	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-13 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for a thoracolumbar strain with mild degenerative changes, evaluated 20 percent disabling prior to January 20, 2013, and 40 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right leg with sciatic nerve involvement associated with a thoracolumbar strain with mild degenerative changes.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities.  

4.  Entitlement to an effective date prior to February 1, 2013, for dependency compensation for the Veteran's spouse.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to September 1993 and from June 2002 to October 2005 with additional service in a Reserve component.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and April 2014 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO, and a transcript of which is associated with the claims file.

In November 2012, the issues of entitlement to TDIU and entitlement to an increased evaluation for a low back disability were remanded by the Board for further evidentiary development.  The Board's prior remand directives have been substantially completed, and the issues have been returned to the Board.  

By a January 2013 rating decision, the RO, inter alia, increased the evaluation assigned for the Veteran's plow back disability from 20 percent to 40 percent, effective from January 11, 2013.  As this increase does not represent a full grant of the benefits sought, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In an April 2014 rating decision, the RO found clear and unmistakable error (CUE) to be present in the January 2013 rating decision with regard to two matters.  First, the RO determined that the effective date for partial allowance with respect to the Veteran's low back disability (increase to 40 percent) should correctly be assigned from January 2, 2013 - the date of the January 2013 VA examination.  Second, it was decided that the RO's failure to assign a separate 20 percent evaluation for radiculopathy of the right leg with sciatic nerve involvement associated with the Veteran's low back disability in the January 2013 rating decision constituted CUE, and thus, this award was granted, effective from December 27, 2012.  Although the Veteran has not expressed disagreement with the assigned initial evaluation or effective date of this award, it remains in appellate status because the rating criteria pertaining to the thoracolumbar spine specifically refer to the assignment of separate evaluations for neurologic manifestations, and thus, this issue is considered to be part and parcel of the issue seeking an increased evaluation for the low back disability.  

In light of the RO's actions in the January 2013 and April 2014 rating decisions, the Veteran's claims for increased initial evaluations for his low back disability and associated radiculopathy of the right leg have been recharacterized as stated on the title page.  Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of (1) entitlement to service connection for PTSD has been raised by the record in a December 2012 statement from the Veteran, but has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The record also reflects that the issues of entitlement to service connection for (1) a sinus disability, (2) chronic pain syndrome, claimed as secondary to a low back disability, (3) a right hip disability, claimed as secondary to a low back disability, (4) a respiratory disability, and (5) a headache disability have been raised by the record.  While it appears that some steps toward developing these claims have been taken, they have not been adjudicated by the RO in the first instance, and thus, the Board does not have jurisdiction of them.  Accordingly, these issues are also referred to the AOJ for appropriate actions.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination to determine the frequency and severity of the manifestations associated with his low back disability, to include neurologic manifestations affecting the legs, in January 2013.  Although there is no indication in the record before the Board that this disability has worsened since the January 2013 VA examination, a computer printout reflects that the RO requested another VA examination to determine the severity of this disability in May 2014.  It is unclear whether this examination request was fulfilled or whether such included testing and examination of the neurologic manifestations affecting the legs as would be necessary to properly evaluate the low back disability.  

In light of above, it appears that there is outstanding evidence that is crucial to the issues for increased initial evaluations, and this evidence is presumably in VA's constructive possession.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, a remand to obtain the report(s) of any examination(s) completed in connection with these issues is necessary.  

Further, at the July 2012 hearing, the Veteran testified that he applied to participate in VA's vocational rehabilitation program.  Although there is no specific decision noting that he has been accepted into, and participated in, this program, the January 2013 VA examination report reflects that he is taking online classes in the field of "business logistics," which indicates acceptance into the program.  The Board notes that records from Vocational Rehabilitation, if any, may be useful to the Board in adjudicating the Veteran's claims on appeal.  On remand, the AOJ should attempt to obtain these records, if extant, and associate them with the claims file.  

With regard to the Veteran's TDIU claim, the January 2013 VA examiner provided an opinion which is favorable to the Veteran's claim.  However, the Veteran does not currently meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), and the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Nonetheless, the Veteran's TDIU claim is partially dependent on the assigned combined evaluation, it is inextricably intertwined with the issues referred and remanded herein.  

Moreover, it appears that the January 2013 VA examiner's positive opinion may have been based on an inaccurate factual premise.  Specifically, the January 2013 VA examiner's opinion was, in part, based on the Veteran's prior occupational history as a laborer; however, as noted above, the Veteran reported to the same VA examiner that he was taking online courses in "business logistics."  As any determination concerning TDIU includes consideration of the Veteran's complete occupational and educational history, this inconsistency renders the January 2013 opinion inadequate.  

On remand, the Veteran should be provided a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) for him to complete and return to the AOJ.  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Thereafter, the AOJ must take any steps necessary to fully develop and readjudicate the claim, to include verifying his complete occupational and educational history and obtaining a vocational opinion, if necessary.  

Finally, in the notice letter for the January 2013 rating decision, the RO stated that the Veteran's monetary award included an "additional amount" for his spouse, effective from February 1, 2013.  Later that month, the Veteran expressed disagreement with this determination, noting that the effective date of this dependency award should be made effective from June 16, 2006.  The Board notes that the Veteran was not provided a statement of the case (SOC) subsequent to his January 2013 notice of disagreement (NOD). 

The filing of an NOD places a claim in appellate status. 38 C.F.R. §§ 19.9, 19.29 (2013).  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding this issue is to give the AOJ an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the veteran perfects his appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the VAMC in Dublin, Georgia and all associated outpatient clinics, dated from December 2012 to the present, to include the report(s) of any VA examinations completed in response to the RO's May 2014 VA examination request.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.  

2.  Contact the appropriate repository and attempt to obtain all Vocational Rehabilitation records, if any, for the Veteran, pursuant to his reported application for Vocational Rehabilitation.  Associate all received records, if any, with the claims file.  

3.  Provide the Veteran the appropriate application form (VA Form 21-8940) for a claim for TDIU.  The Veteran should be instructed to complete the form, and submit it.  

4.  Provide the Veteran and his representative a statement of the case (SOC) addressing the issue of entitlement to an effective date prior to February 1, 2013, for dependency compensation for the Veteran's spouse.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.

5.  Thereafter, readjudicate the Veteran's claims for increased initial evaluations for his low back disability and associated radiculopathy of the right leg in consideration of the complete record.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

6.  Thereafter, complete any development necessary for adjudication of the Veteran's TDIU claim, to include fully developing and adjudicating the service-connection claims referred by the Board in the Introduction, verifying the Veteran's complete occupational and educational history, and scheduling an appropriate VA examination in connection with the TDIU claim.  The examiner/vocational expert is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities and should address the functional impairment caused by his service-connected disabilities and the impact that impairment has on the Veteran's ability to secure or follow a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for any opinion offered.  

7.  If the scheduler criteria for entitlement to TDIU under 38 C.F.R. § 4.16(a) are not met, then refer the claim to the Director of Compensation for consideration of an extra-schedular TDFIU rating pursuant to 38 C.F.R. § 4.16(b).

8.  Thereafter, readjudicate the Veteran's TDIU claim.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



